Opinion issued June 18, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00960-CV




MICHAEL SIBICK,  Appellant

V.

W. WILEY DORAN & OSCAR TREVINO, JR.,  Appellee




On Appeal from the County Civil Court at Law No. 2
 Harris County, Texas
Trial Court Cause No. 846123




MEMORANDUM OPINIONAppellant Michael Sibick has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant Michael Sibick did not adequately respond. 
See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
          Appellant, Michael Sibick, has neither established indigence, nor paid or made
arrangements to pay the clerk’s fee for preparing the clerk’s record.  See Tex. R. App.
P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal
of appeal if no clerk’s record filed due to appellant’s fault).  After being notified that
this appeal was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees and failure to pay
or make arrangements to pay the trial court clerk’s fee for preparation of the clerk’s
record.  We deny all pending motions. 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Taft.